Order entered July 9, 2015




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00822-CR

                              EX PARTE DAVID L. SCHNITZER


                On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. MC15-A-1884-D

                                            ORDER
       The Court has received appellant’s appeal from the trial court’s order denying his

application for writ of habeas corpus. This is an accelerated criminal appeal under Texas Rule of

Appellate Procedure 31.

       We ORDER the Dallas County Clerk to file, by JULY 24, 2015, the clerk’s record

containing all of the documents filed in this proceeding.

       Appellant’s brief is due by AUGUST 14, 2015.               The State’s brief is due by

SEPTEMBER 4, 2015. If any party does not file its brief, the appeal will be submitted without

that party’s brief. See TEX. R. APP. P. 31.1.

       The parties will be notified of the submission date after all briefs have been filed or the

time for filing briefs has passed.
               We DIRECT the Clerk to send copies of this order to John Warren, Dallas

County Clerk, and to counsel for all parties.



                                                /s/   LANA MYERS
                                                      JUSTICE